Opinión disidente del
Juez Asociado Señor Negrón García.
Con absoluta neutralidad judicial —libres de sentimien-tos o simpatías naturales hacia el médico, o hacia la paciente y el niño protagonistas en este recurso— evaluamos los mé-ritos recordando que la “asistencia del paciente es el acto médico por excelencia y anima todas las formas de la rela-ción y tratamiento. Desde el punto de vista etimológico, asistencia y asistir provienen del latín ad y sistere, que sig-nifica pararse, detenerse para ayudar, socorrer, estar pre-sente. La asistencia no se agota en un acto sino que significa *311‘una serie de atenciones y prestaciones encadenadas’ y ello se consagra en una de las fórmulas de la ‘Declaración de Gi-nebra’: ‘Velar, solícitamente, y ante todo, por la salud de mi paciente”’. (Énfasis suplido.) Yungano-López-Poggi-Bruno, Responsabilidad Profesional de los Médicos, Buenos Aires, Ed. Universidad, 1982, pág. 117.
En virtud de este principio, cuya razón de ser y universa-lidad no se discute, nos vemos obligados a disentir de la opi-nión del Tribunal que revoca la sentencia del Tribunal Superior, Sala de Ponce, que declaró con lugar una demanda(1) contra el obstetra-ginecólogo Dr. Wallace Bladuell Ramos. La misma se fundamentó en impericia profesional incurrida durante el parto de la Sra. Nilda E. Pérez Torres —y los daños resultantes al menor Pedro A. Rivera Pérez valorados en $400,000, intereses por temeridad y $5,000 de honorarios de abogado— debido a una condición de cuadriplejía(2) irreversible por perlesía(3) cerebral.
f — I
Según las determinaciones del foro de instancia, con apoyo en la prueba desfilada conforme un análisis de la volu-minosa transcripción, el trasfondo fáctico tiene su origen en el cuarto embarazo de la señora Pérez Torres, enfermera profesional. Esperaba dar a luz en forma natural el 27 de septiembre de 1979. Su ginecólogo era el doctor De Castro. Por éste estar enfermo, el doctor Bladuell Ramos se había encargado temporeramente de atender a sus pacientes. El *3121 de septiembre, la señora Pérez Torres fue al Hospital Santo Asilo de Damas a las 11:40 P.M., bajo la creencia de que estaba de parto. No fue así. Previo ingreso, exámenes y observación, fue dada de alta el 3 de septiembre con cita para el día 5. No asistió a ésta. Sin embargo, el 12 de sep-tiembre acudió a su visita prenatal.
Así las cosas, el 13 de septiembre, a las 8:40 P.M. ingresó nuevamente a dicho hospital. Informó que en su hogar había roto membrana (rompió fuente) media hora antes.(4) En ese momento no tenía contracciones, pero había eliminado vagi-nalmente gran cantidad de líquido amniótico. Su tempera-tura era 36.90, pulso 84, respiración 21, presión arterial 110/80 y sonidos fetales 138 regulares. Personal del hospital notificó al doctor Bladuell Ramos de su ingreso a las 9:10 P.M. Éste arribó al hospital y la examinó a las 9:50 P.M. Consignó que había rotura prematura de la membrana (Premature rupture of the membranes) y R.O. presentación de naglas (R.O. breech presentation). El galeno, además, deter-minó que el cuello de la matriz —que admitía un dedo— no había borrado y no tenía dilatación. A juicio suyo, no estaba de parto. Ordenó una pelvimetría radiográfica. Ésta, junto a su examen previo, le confirmó que la pelvis tenía la arquitec-tura y capacidad adecuadas; que el feto todavía no había en-cajado en la parte inferior pélvica; que se encontraba flo-tando con presentación de nalgas;(5) que el embarazo estaba *313a término, y que el peso de la criatura era de aproximada-mente 6V2 lbs. No había insinuación del cordón umbilical.
Ante este cuadro, a las 10:20 P.M. el doctor Bladuell Ramos se retiró a su residencia situada aproximadamente a 10 minutos del hospital. Dejó ciertas instrucciones a las en-fermeras para que observaran a la paciente y le notificaran de cualquier eventualidad fuera de lo normal que ocurriera. De las anotaciones del récord clínico sólo se desprende que a las 10:30 P.M. había experimentado contracciones uterinas leves. También que las enfermeras le tomaron los signos fe-tales cada cierto tiempo y los anotaron.(6) A las 11:00 P.M., en ocasión de un cambio en el turno de enfermeras, el doctor Bladuell Ramos llamó para cerciorarse de que éstas conocie-sen sus instrucciones previas.
Transcurrió el tiempo. Entonces, a las 2:44 A.M. las en-fermeras se percataron del dato importante de que los so-nidos fetales habían disminuido a 120 e informaron al doctor Bladuell Ramos telefónicamente de la condición de la pa-ciente. Ordenó su colocación en posición de trendelenburg. Esto conlleva “baja la cabeza de la paciente en forma boca *314arriba manteniendo elevado el resto del cuerpo, aproximada-mente a 40 ó 45 grados o lo que permita la cama o camilla en que se encuentra”. Además, según sus órdenes, a las 2:54 A.M. se le tomó una muestra de sangre para un análisis de “compatibilidad sanguínea cruzada” (cross match), cuya hoja aparece recibida en el laboratorio —según impreso en tinta por un reloj-calendario— a las 3:04 A.M. del 14 de sep-tiembre de 1979 (“RECIBIDO 79 Sep 14 A. 3:04”). A las 3:09 A.M. la enfermera Victoriana Rodríguez Riera observó la presencia del cordón umbilical.(7) Finalmente, a las 3:10 A.M. el doctor Bladuell Ramos llegó al hospital. No encontró a la señora Pérez Torres en su habitación, sino en el pasillo de la Sala de Partos.(8) La enfermera Rodríguez Riera intro-ducía su mano por la vagina de la paciente y le hacía presión en forma contraria al feto. De esta manera pretendía evitar se pinchara el cordón umbilical que ya había prolapsado(9) fuera de la vagina, y así lograr que no se interrumpiera el flujo de sangre y oxígeno al feto. Ante esta situación, con carácter urgente —pues antes el doctor Bladuell Ramos ni nadie había adoptado providencias para esta contigencia— dicho galeno ordenó se preparara y trasladara a la Sala de Operaciones para practicarle una operación cesárea de emergencia. Dispuso que se notificara a su residencia a la *315anestesióloga Dra. Alba V. Santana Sierra, y alertara al personal de dicha sala.
Bajo anestesia general le practicó la cesárea. Durante la misma, una enfermera continuó con la mano introducida en la vagina de la paciente y constantemente le informaba al médico que percibía los latidos fetales. El niño nació a las 3:39 A.M. en condiciones muy pobres.(10) Su índice Apgar (11) fue de 1, sin esfuerzos respiratorios ni respuesta al estímulo raspado de la planta del pie. Su color era azul pálido, tono *316muscular débil, con anoxia cerebral debido al prolapso del cordón umbilical, convulsiones y sepsis.
Confrontado con estos hechos, el tribunal de instancia sostuvo que la condición de cuadriplejía irreversible del niño Rivera Pérez se debió al prolapso del cordón umbilical, pues la expulsión del líquido amniótico había sido claro. Este dato, a su juicio, era indicativo de que el niño no había sufrido ofensas intrauterinas antes del prolapso. Concluyó:
Ante el diagnóstico de la paciente, hecho por el demandado, Dr. Wallace Bladwell [sic] Ramos, a las 9:50 de la noche del 13 de septiembre de 1979, en la sala de partos del Hospital Santo Asilo de Damas en Ponce, a la luz de la doctrina establecida por nuestro Tribunal Supremo de Puerto Rico, en el caso Oliveros v. Abreu, 101 D.P.R. 226, al efecto de cuál debe ser la norma mínima de atención médica legalmente exigible en casos de mala práctica, el médico demandado incurrió en ne-gligencia al ausentarse del hospital luego de haber optado por la alternativa del parto por la vía vaginal y no comunicarse para saber de la paciente desde las 11:00 P.M. del día 13 de septiembre hasta que regresó a las 3:10 A.M. del próximo día respondiendo a una llamada de emergencia que le hizo la en-fermera de turno. Anejo A, pág. 10.
Este dictamen se fundó en la prueba antes resumida y en el testimonio del perito de los demandantes, Dr. José A. Gra-tacós, quien atestiguó que, dadas las circunstancias apun-tadas —donde la presentación y posición del feto era de nalgas en estación y flotaba en una madre multípara que ha-bía roto fuente— la cesárea debió haber sido realizada inme-diatamente. De no hacerlo, debió entonces haberle puesto un monitor a la paciente para detectar los sonidos fetales(12) y permanecido junto a ella.
*317H — ( } — i
Ante nos, en esencia, el doctor Bladuell Ramos cuestiona la imposición de responsabilidad, monto de la indemnización y honorarios de abogado.(13)
Concentremos primeramente en su argumento de que la práctica de la obstetricia no exige la presencia de este profe-sional al lado de la paciente.
La proposición es cualificable. Ciertamente, en casos nor-males de parto en que la paciente no ha demostrado caracte-rísticas y factores que la experiencia refleja predisponen un parto complicado o arriesgado y la práctica no lo requiere. Aunque la presencia continua del ginecólogo sería el ideal, no podemos imponerla. Obligaría a estos especialistas a reducir notablemente el ejercicio de la profesión a la par que encare-cería y aumentaría espiralmente el costo del cuidado maternal.(14) En resumen, en casos normales —sin señales que in-diquen posibles riesgos— la regla es que el médico puede contar con el personal paramédico del hospital y no tiene que estar al lado de la paciente. Sin embargo, no puede perder de vista que su responsabilidad directa con toda paciente está por encima de las enfermeras y demás personal auxiliar, y que no siempre el proceso de un parto es normal.
*318Esta práctica que judicialmente rubricamos, no exime de responsabilidad al doctor Bladuell Ramos. Expongamos las razones y su negligencia.
El doctor Gratacós admitió cualificadamente que si los hechos ocurrieron según descritos en el récord médico, él hubiese actuado según el doctor Bladuell Ramos. Le hubiese dado la oportunidad a la señora Pérez Torres de parto vaginal, ya que reunía todos los requisitos. Sin embargo, aseveró que la negligencia consistió en que el doctor Bladuell Ramos se retiró a su residencia a esperar que la paciente se pusiera de parto. Ello, como hemos transcrito, fue acogido por el tribunal. En las circunstancias particulares del caso el razona-miento es jurídicamente correcto.
Aun si se concede que al momento de ingresar al hospital la señora Pérez Torres no estaba de parto, la partida del ga-leno a su residencia y su regreso tardío —cuando ya había ocurrido la emergencia motivada por el prolapso del cordón umbilical— es inexcusable. El doctor Bladuell Ramos cono-cía las circunstancias en que venía el bebé y la existencia de unos signos que debieron advertirle que permaneciera a su lado o que estuviera real y prontamente accesible. No lo hizo a riesgo de su paciente. Debe cargar con las consecuencias de su omisión.
Para relevar de responsabilidad al doctor Bladuell Ramos, este Tribunal se apoya en los testimonios periciales de los Dres. Pedro Vicenty Vila, Paul Mari, José A. de Castro Peña y, como prueba acumulativa, Edgardo Yordán Pasarell. Según éstos, él cumplió con la norma de la práctica de la profesión, pues no era necesario ni requerido que permane-ciera junto a su paciente, ya que no se encontraba de parto cuando la evaluó inicialmente. A juicio de estos peritos, la norma exigida es que las enfermeras de la Sala de Partos supervisen a una parturienta y que, según surjan cambios, informen al ginecólogo.
*319En cuanto a la relación de causalidad entre dicha ausen-cia y el prolapso del cordón umbilical, el doctor Bladuell Ramos descansa en lo afirmado por el Dr. Karlis Adamsons. Éste aseveró categóricamente que el doctor Gratacós estaba equivocado en su expresión en cuanto a la norma. Reiteró que en toda clase de parto ocurren situaciones de prolapso del cordón umbilical. Indicó que, aunque ello es conocido, en forma alguna requiere que el médico a cargo se mantenga continuamente con la paciente. Este perito afirmó que es co-rrecto que los estudios estadísticos —según informado por la literatura médica comprendida en el texto utilizado en la en-señanza de esta materia, J.W. Williams, Williams Obstetrics, 15ta ed., Nueva York, Appleton-Century Crofts, 1976, págs. 667, 855 — (15) demuestran que los casos de prolapso de cordón umbilical en presentación de nalgas franca son de tres a uno, en comparación con los de presentación de ca-beza.
Primeramente, nos preocupa la tendencia del Tribunal de evaluar y conferir peso probatorio en casos de esta natura-leza según el número de peritos. De todos es conocido las dificultades que entraña para un reclamante lograr testimo-nio pericial médico en acciones de mala práctica. Al igual que en otras profesiones, incluso la de abogado, existe una re-nuencia natural —producto del sentimiento tribal— que mi-lita en contra. Además, no podemos olvidar el factor eco-nómico. En litigantes de escasos recursos ello actúa como *320obstáculo para obtener ese tipo de asesoramiento pluralista. El impacto negativo de este desbalance sobrepasa el ámbito procesal. Puede, como ocurre en este y otros casos, que la norma de excelencia profesional sobre la atención y el cui-dado requeridos en la comunidad médica experimente una erosión de índole evidenciaría, fundamentada en un enfoque apelativo cuantitativo y no cualitativo de la prueba pericial. Ríos Ruiz v. Mark, 119 D.P.R. 816, 829 (1987), opinión disi-dente.
Segundo, no estamos ante un error de juicio médico exi-mente de responsabilidad. Según hemos indicado, el doctor Bladuell Ramos decidió irse a su hogar a las 10:20 P.M. luego de examinar a la señora Pérez Torres y concluir que no es-taba de parto. Al tomar esta decisión, admitidamente no es-taban presentes todos los signos clásicos de parto inme-diato.(16)
*321Sin embargo, existían unos indicadores clínicos claros que, a modo de advertencias, señalaban un parto con algunos riesgos, susceptible de complicarse, a saber: (1) ruptura prematura de la membrana; (2) la posición y presentación de nalgas; (3) una multípara, y (4) con embarazo a término. W. Pschyrembel, Obstetricia Práctica, Barcelona, Ed. Labor, 1978, pág. 194. Nos explicamos. De acuerdo con la mejor práctica y conocimiento de la medicina, la ruptura de la bolsa de aguas es considerada como un dato de que se ha iniciado el período del parto, independientemente de las contrac-ciones. Esto, unido a la presentación de nalgas eran factores que aumentaban la posibilidad de un prolapso del cordón umbilical. Ello situaba a la señora Pérez Torres eñ la categoría de paciente de relativo alto riesgo. Como tal, su caso no po-día ser atendido como uno ordinario. Exigía unas observa-ciones particulares, un seguimiento cuidadoso del progreso del parto, exámenes vaginales y la presencia de su obstetra doctor Bladuell Ramos u otro especialista cualificado en el hospital o sus proximidades, de modo que se pudiera atender rápida y eficientemente la emergencia resultante del pro-lapso. El mismo era un riesgo previsible. “En su sentido usual y corriente ‘prever’ es ver con anticipación, conjeturar lo que ha de suceder. Es precaver, prevenir o evitar un daño o peligro. Previsibilidad, según Cabanellas, es elemento carac-terístico de la culpa, consistente en la posibilidad de prever los resultados dañosos de la acción no previstos de modo efectivo en el caso de que se trate. Requiere el precaver, adoptar las medidas de seguridad para evitar en lo posible los males reales. En sentido usual y corriente previsión, el acto de prever, es la acción de disponer lo conveniente para atender a contingencias o necesidades previsibles, o sea, atender aquello susceptible de ser previsto.” (Escolios omi-tidos.) Salva Matos v. A. Díaz Const. Corp., 95 D.P.R. 902, 906-907 (1968). Aun así, el doctor Bladuell Ramos decidió *322seguir el parto por vía vaginal. Descartó la cesárea. Cierta-mente, para fines del análisis, aun si se respeta su juicio en ese momento, no podía dejar a su paciente al cuidado exclu-sivo del hospital y sus enfermeras. Después de todo, el parto era para ser atendido por el galeno y no las enfermeras. La norma que adjudica hoy el Tribunal suprime ese deber e in-vierte esas obligaciones.
Distinto a la opinión del Tribunal, al evaluar la conducta del doctor Bladuell Ramos hemos tenido presente que no es-taba ajeno al potencial del peligro de que el cordón prolap-sara. Según antes indicado, admitió la posibilidad de que el cordón umbilical hubiese descendido. De su conducta razo-nablemente se infiere que intentó tardíamente superar ese riesgo. Únicamente así se explica que, sin haber ocurrido esa grave complicación, al ser informado a las 2:44 A.M. de la condición de la paciente (los sonidos fetales habían descen-dido a 120; eliminaba líquido por la vagina, y tenía contrac-ciones moderadas cada 4 ó 5 minutos) dicho galeno ordenó que fuera colocada en posición trendelenburg y, además, que se le tomara una muestra para un análisis de compatibilidad sanguínea cruzada (cross match). Nótese que esto último es una medida básica preoperatoria cuando se anticipa una po-sible transfusión de sangre, regularmente ante una cesárea. P.D. Cantor, Traumatic Medicine and Surgery for the Attorney, Washington, Ed. Butterworths, 1961, Vol. 5, pág. 34. Sin embargo, no ordenó que se preparara la sala de opera-ciones ni se convocara a un anestesista para tal eventualidad.
Aunque el momento exacto de la ocurrencia de un pro-lapso del cordón umbilical es difícil de anticipar —distinto a la opinión del Dr. Karlis Adamsons en que descansa esencial-mente el dictamen de este Tribunal— las autoridades mé-dicas reconocen ciertos indicadores que ponen sobre aviso, y la adopción, como medida previsora y cautelar, de la cirugía de cesárea. A tal efecto, como factores combinados predispo-nentes —que llaman la atención y aumentan notablemente el *323riesgo del prolapso del cordón umbilical— se aceptan la rup-tura prematura de las membranas en una multípara, con po-sición y presentación de nalgas, en un embarazo a término. W. Psehyrembel, op. cit., pág. 194; Williams, op. cit, págs. 1012-1044. La interrelación entre estas condiciones es evi-dente. Cuando la bolsa está rota incrementa la posibilidad del prolapso. Implica un pronóstico desfavorable para el feto, pues ocasiona sufrimiento fetal agudo. R.C. Benson, Diagnóstico y Tratamiento Ginecoobstétricos, México, Ed. El Manual Moderno, 1979, pág. 765. Si excede por más de cinco (5) minutos —sea la oclusión completa o parcial— se-guramente ocasionará su muerte (de 35% a 50%) o una lesión importante al sistema nervioso central. La cuestión requiere tratamiento de emergencia, poniéndose a la paciente en posi-ción de trendelenburg y, como remedio heroico temporal, ejercer presión manual hacia arriba a través de la vagina para levantar y mantener la parte de presentación alejada del cordón prolapsado. No se debe demorar el parto. Si no es favorable vaginalmente debe recurrirse a la operación cesá-rea de urgencia. H.W. Berner, The Placenta — Part II, 1971 Med. Trial Tech. Q. 446-447 (1971); Cantor, op. cit., pág. 32.
HH H — ! 1 — 1
El doctor Bladuell Ramos corrió el riesgo de que en su ausencia la paciente Pérez Torres presentara un cuadro de emergencia —como en efecto ocurrió— y no pudiera regre-sar rápidamente y a tiempo al hospital para remediarlo. ¿De qué valor profesional sirvió a su paciente tener su residencia a 10 minutos del hospital? ¿Cómo justificar que desde que fue notificado inexplicablemente se tardó 25 minutos en arri-bar? La situación es más grave. ¿Cómo excusar esa dilación, si a la misma añadimos que debido a la falta de preparativos para la cirugía, transcurrieron otros 30 minutos desde que *324se prolapso el cordón a las 3:09 A.M. y nació el bebé a las 3:39 A.M.? El inventario final de esta falta de previsión es que su ausencia y tardanza rompió un eslabón esencial en la presta-ción y asistencia médica primaria y continua que contribuyó directamente a que el nacimiento del niño se realizara media hora más tarde de haberse prolapsado el cordón. Como re-sultado, a la fecha del juicio, a los cuatro (4) años, el niño Pedro A. “no camina, no habla; no puede ni siquiera arras-trarse, no puede sostener el biberón, no se sienta, no con-trola la eliminación de feces ni de orina”. Anejo F, pág. 84. El diagnóstico inicial de “encefalopatía anóxica con daño cerebral permanente, hoy en día es de cuadriplejía irreversible por parálisis cerebral espática”. Anejo F, pág. 84.
Recapitulamos, el peculiar trasfondo fáctico del caso jus-tifica la conclusión de negligencia del doctor Bladuell Ramos. Al éste optar por irse a su residencia, dejar a la paciente Pérez Torres al cuidado de las enfermeras y, sobretodo, de-morarse irrazonablemente en regresar una vez notificado de la situación, incurrió en uñ abandono constructivo. T. Mains, Medical Abandonment, 1985 Med. Trial Tech. Q. 307 (1985). Esa práctica rutinaria no procedía, en vista de que la com-binación de factores aludidos aumentaban los riesgos de un prolapso del cordón umbilical. “Si est[aba] imposibilitado de brindar personalmente tal atención por otros quehaceres válidos de la profesión o razones personales de peso, su obli-gación e[ra] buscar [un] médico competente [que] lo susti-tuyera]. Crawford & Moritz, Doctor and Patient and the Law. . . .” Núñez v. Cintrón, 115 D.P.R. 598, 615 (1984).
La norma del Departamento de Salud con respecto a que “[c]ada paciente será atendida por un médico autorizado a practicar su profesión en Puerto Rico, quien podrá delegar aquella parte del cuidado que juzgue conveniente en una o varias enfermeras o comadronas” (énfasis suplido), 24 R.&R.P.R. sec. 18-121(a), no significa que este profesional pueda delegar funciones y atributos que son de su exclusiva *325responsabilidad. Si así fuera, ¿qué utilidad profesional y social tendrían en cualquier época los obstetras ginecólogos?
En términos de la buena práctica de la medicina, no expo-nemos una norma absoluta ni resolvemos que en la asistencia al paciente un médico tiene que permanecer siempre, y en todo momento, junto al mismo. En el descargo de su respon-sabilidad, tiene amplia laxitud para ejercitar su criterio in-formado a la luz del cuadro clínico que posee al momento de adoptar su decisión con proyección futura. Simplemente sos-tenemos que, en aquella época —en este caso en particular y en la forma en que acontecieron los hechos— la buena prác-tica de la medicina requería lo contrario. “El abandono del paciente por el obstetra es un medio legal de imputarle al médico que no estaba presente durante el parto.” (Traduc-ción nuestra.) B.J. Ficarra, Surgical and Allied Malpractice, Illinois, Charles C. Thomas, 1968, pág. 416.
> hH
Una vez demostrada la negligencia del doctor Bladuell Ramos, con el beneficio de la mirada retrospectiva, podemos válidamente reproducir las siguientes expresiones orienta-doras de la trayectoria de vanguardia que actualmente se perfila sobre este asunto:
La negligencia en la práctica de la obstetricia ha dejado a este país un legado de niños con lesiones cerebrales. Un nú-mero sustancial de obstetras aún utiliza prácticas de la medi-cina que están obsoletas. Al considerar el número de infantes que nacen producto de embarazos a término, se ha estimado que entre un 20 a 30 por ciento de los niños en los Centros de Perlesía Cerebral a través de Estados Unidos fueron víctima de una crasa práctica negligente de la obstetricia. El pro-blema es alarmante, y el número de niños lesionados médica-mente es asombroso.
La práctica negligente de la obstetricia toma muchas formas; esto incluye, pero no se limita, a la omisión de llevar un registro (monitor) del embarazo, parto y nacimiento; el uso *326imprudente de drogas que estimulan el parto; la omisión de diagnosticar y responder a circunstancias de un embarazo o nacimiento de alto riesgo; nacimientos post-fechados (post-datisrri), y nacimientos traumáticos. Hasta hace poco, los.obs-tetras, rutinariamente, se dedicaban a recibir los bebés me-diante parto natural {baby-catching). O sea, el médico no se aparecía en el hospital a atender su paciente hasta momentos antes del nacimiento. En tales circunstancias, era imposible evaluarla adecuadamente, identificar los problemas y actuar prudentemente de modo que se asegurara el nacimiento de un recién nacido viable. Los efectos nocivos reconocidos de estas prácticas motivaron al Colegio Americano de Obstetras y Gi-necólogos a adoptar la política {policy) de que esos procedi-mientos ya no eran aceptables. Lamentablemente, como se permite que los médicos se supervisen a sí mismos, es un he-cho que al presente persiste la práctica de recibir los bebés mediante parto natural.
Los obstetras todavía creen que la paciente tiene que ajus-tarse a su horario. Sin embargo, por lo general ocurre lo con-trario. Se cometen muchos errores y se producen lesiones como resultado de esta errónea noción de que la paciente debe ajustarse al horario del médico. Algunas veces ocurre que la falsa alarma se convierte en una emergencia. Por lo tanto, en muchas circunstancias la falsa alarma puede culminar en un niño lesionado. Llamar rutina a la obstetricia es hacer refe-rencia al hecho de que el 95 por ciento de todos los naci-mientos pueden ser atendidos por cualquier médico. Es el 5 por ciento de los nacimientos que en sí conlleva riesgos para los cuales se necesitan las destrezas {expertise) del obstetra. Tal vez menos del 1 por ciento de los llamados casos de alto riesgo son identificados antes de que la paciente comience el parto. Estos casos deberán ser atendidos en los centros de cuidado especiales {tertiary).
Del restante 4.5 por ciento de nacimientos, el obstetra nunca sabe qué número del 100 por ciento de las pacientes caerá en la categoría de alto riesgo. Esta categoría consiste de problemas que se desarrollan en el período perinatal, ya sea durante el parto, nacimiento o el período neonatal. Los casos de obstetricia no pueden considerarse como una rutina. El *327médico que diga, “llámeme cuando ella esté lista”, potencial-mente, está preparando una circunstancia que puede trágica-mente culminar en un niño con daño cerebral. Al médico debería requerírsele estar presente en la Sala de Partos, para asegurar su disponibilidad cuando la paciente esté de parto. El riesgo en que se pone a la paciente debido a la inhabilidad del médico para estar presente, claramente es una circunstan-cia previsible. Uno de los errores más comunes en obstetricia es la ausencia del obstetra durante el parto o nacimiento. Mu-chas de las tardanzas dejan a la madre y al bebé en peligro. Si el médico no está presente, él o ella no pueden determinar si el niño está en peligro fetal ni el método de parto que se utili-zará. (Traducción nuestra.) M.D. Volk y M.D. Morgan, Medical Malpractice Handling Obstetric and Neonatal Cases, Nueva York, McGraw-Hill Book Co., 1986, págs. V-VI.
Distinto a nuestra decisión en Riley v. Rodríguez de Pacheco, supra, la de hoy no sólo refrenda una práctica laxa y pobre de la medicina, sino injusta. Al igual que ayer, la re-chazamos. La profecía comienza a cumplirse. Ríos Ruiz v. Mark, supra.

 Instada a nombre de los esposos Rivera-Pérez y en beneficio del menor Pedro A. Rivera Pérez. Originalmente también fue demandado el Dr. José A. De Castro Peña. Esta acción fue desestimada. Igual suerte corrió por estar prescrita la causa de acción de los esposos Rivera-Pérez.


 Cuadriplejía: “Parálisis de los cuatros miembros.” Diccionario Termi-nológico de Ciencias Médicas, 8va ed., Barcelona, Ed. Salvat, 1962, pág. 315.


 Perlesía: “Parálisis, especialmente la parálisis con temblor.” Diccionario Terminológico, op. cit., pág. 931.


 Según la prueba, es un hecho indisputado que, de ordinario, desde el mo-mento en que se rompe una membrana al parto pueden transcurrir hasta 24 horas. Véase R.C. Benson, Diagnóstico y Tratamiento Ginecoobstétricos, México, Ed. El Manual Moderno, 1979, pág. 659.


 El demandado doctor Bladuell Ramos alega que el bebé venía de nalgas francas (frank breech). Así lo atestó en su declaración. La expresión describe la situación cuando las nalgas de la criatura están hacia abajo, sus muslos flexiona-dos sobre el vientre y las piernitas extendidas frente a su carita.
Por su parte, los demandantes sostienen que del récord médico en ningún momento surge que la criatura mostrara presentación de nalgas francas. Entien-den que el adverbio “francas” fue añadido para minimizar responsabilidad, pues *313la probabilidad de prolapso del cordón umbilical en una presentación de “nalgas francas” es algo menor.
En el Récord del Hospital sometido en evidencia, que es una fotocopia, y elevado inicialmente a este Foro como parte de los autos originales, no aparecía el Informe Radiológico. Requerimos el original al Hospital. En éste se incluyó. En lo pertinente consigna: “Single fetus in frank breech presentation is observed.” Anejo A, pág. 21.


 Los sonidos fetales normales oscilan entre 110 a 160 latidos. A las 8:40 P.M. los sonidos fetales eran 138; a las 9:15 P.M., 140; a las 9:30 P.M., 136; a las 9:45 P.M., 134; a las 10:20 P.M., 136; a las 10:30 P.M., 138; a las 11:10 P.M., 148; a las 11:30 P.M., 136; a las 12:30 A.M., 140; a las 12:45 A.M., 144; a la 1:00 A.M., 148; a la 1:15 A.M., 138; a la 1:30 A.M., 144; a la 1:45 A.M., 144; a las 2:00 A.M., 140; a las 2:15 A.M., 144; a las 2:30 A.M., 130; a las 2:44 A.M., 120; a las 2:54 A.M., 128, y a las 3:01 A.M., 128.
Las contracciones uterinas comenzaron a las 10:30 P.M. y eran leves; a la 1:00 A.M., contracciones moderadas cada 4 ó 5 minutos y continuas, y eliminaba líquido claro de la vagina; a las 2:30 A.M., contracciones moderadas cada 3 mi-nutos, y a las 2:44 A.M., contracciones moderadas cada 3 ó 4 minutos.


 AI doctor Bladuel Ramos se le preguntó por qué había mandado a poner a la paciente en posición de trendelenburg si en ese momento supuestamente no había ocurrido el prolapso del cordón umbilical, y esa posición es indicada cuando ocurre esa complicación. En su contestación sostuvo que fue con el propósito de aliviar la presión del cuello. Sin embargo admitió que debido a la presentación de nalgas había la posibilidad de que hubiera descendido el- cordón umbilical y eso fue uno de los “juicios” que consideró al ordenar tal posición. T.E., pág. 553.


 Desde que la enfermera llamó al doctor Bladuell Ramos y éste instruyó que colocaran a la paciente en posición de trendelenburg, hasta que llegó al hospital para luego ordenar que se preparara la Sala de Operaciones, tardó 25 mi-nutos.


 Prolapso: “Caída o descenso de una viscera o del todo o parte de un ór-gano.” Diccionario de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1984, T. II, pág. 1109.


 Una tardanza de más de 30 minutos aumenta la mortalidad del feto. H. Oxorn & W.R. Foote (eds.), Human Labor & Birth, 4ta ed., Nueva York, Appleton-Century Crofts, 1980, pág. 262. (Ciencias Médicas WQ 300 Ox IV 1980.)
Del récord se desprende que las enfermeras se percataron del prolapso del cordón umbilical a las 3:09 A.M. Evidentemente transcurrieron 30 minutos desde el prolapso del cordón umbilical hasta el nacimiento.


 índice Apgar: Sistema desarrollado para la “valoración inmediata del recién nacido a los 1 y 5 minutos después del nacimiento es un procedimiento sistemático valioso (cuadro 36-1). El recién nacido en su mejor estado (índice Apgar 8-10) es robusto, de color rosado y con llanto. Un lactante moderadamente deprimido (índice Apgar 5-7) está cianótico, con respiraciones lentas e irregu-lares, pero tiene buen tono muscular y reflejos. El lactante intensamente depri-mido (índice Apgar de 4 o menos) se encuentra flácido, pálido o azulado, apnéico y tiene frecuencia cardiaca baja. El índice Apgar a los 5 minutos es un indicador útil del pronóstico neonatal y a largo plazo.
Cuadro 36-1. Valoración del lactante al nacer (índice Apgar). A los 1 y 5 minutos después del nacimiento completo del producto (independientemente del cordón y la placenta), deben observarse y registrarse los siguientes signos obje-tivos:
Puntos 0
1. Frecuencia Ausente Lento (100) 100
2. Esfuerzo respiratorio Ausente Lento, irregular Bueno llanto
3. Tono muscular Flácido Algo de flexión de extremidades Movimientos ac-tivos
4. Respuesta al catéter, sonda en nariz (después que la orofaringe ha sido aspirada) Ninguna Gesto Tos o estornudo
5. Color Azul o pálido Rosado, extremi-dades azules Rosa por completo
Benson, op. cit, págs. 763 y 764. Riley v. Rodríguez de Pacheco, 119 D.P.R. 762, 788 (1987).


 El doctor Gratacós admitió que había otros medios alternos al monitor tales como la auscultación usando el estetoscopio o el fetoscopio. Aceptó que éste era el utilizado en aquellos lugares donde no hay monitores.


 Sostiene que el foro de instancia erró al determinar —como cuestión de hecho y de derecho— que la norma de la profesión en la práctica de la medicina obstétrica exige la presencia continua del médico al lado de la paciente, aun cuando ésta no esté de parto-, imponerle responsabilidad y evaluar indebidamente la prueba; resolver que las enfermeras asignadas a la Sala de Partos del Hospital Santo Asilo de Damas, por no ser obstétricas, no tenían licencia conforme la ley para ejercer como tales; conceder una cuantía de daños exagerada, y determinar que fue temerario y condenarle al pago de honorarios de abogado.


 Esto no significa que un médico o especialista pueda dedicarse a tratar un número ilimitado de pacientes. En esta proposición está implícita la idea de que el médico mantendrá la misma dentro de aquel número prudencial de pa-cientes que humana y razonablemente pueda atender eficientemente, incluso claro está, en las emergencias.


 También señala como error que en su sentencia el tribunal de instancia utilizó citas incompletas de la obra de Williams. En específico, las citas sobre situaciones en que se justifica una cesárea como medio alterno para superar las complicaciones de una presentación de nalga (pág. 855); otra bajo “prognosis" (pág. 667) y una en la pág. 9 del texto Practical Manual of Obstetrical Care, Solicitud de Revisión, pág. 16.
Tiene razón el demandado Bladuell Ramos. Sin embargo, ello no afecta sus-tancialmente el análisis de negligencia. La misma está predicada, no en su deci-sión de darle una oportunidad a la paciente Pérez Torres para un parto vaginal. vis-á-vis la cesárea en ese momento, sino en haberse marchado y delegado en las enfermeras del hospital la observancia y desarrollo de este parto en particular.


 Estos son: (1) contracciones con regularidad, cada diez (10) minutos que persisten más de media hora en las multíparas, el cuello uterino está parcial-mente borrado y el orificio cervical permite el paso de dos dedos; (2) que esté rota la bolsa de las aguas y el líquido amniótico fluya al exterior. “En la práctica puede considerarse que tan pronto como se ha roto la bolsa de las aguas, la mujer está en pleno período de parto, tanto si existen contracciones como si éstas no se presentan”, y (3) cuando la mujer marca, esto es, manifiesta unos síntomas generales preliminares, tales como “palpitaciones, cefalalgias, inquie-tud general, congestión cefálica, sensación de calor, dolores nerviosos por com-presión (casi siempre en la zona del nervio ciático, pero también en la pelvis menor), dolores repetidos en la región lumbar, pérdida de peso en los últimos días del embarazo. Tubo digestivo. Vómitos, diarrea, pérdida de apetito, flatulen-cias antes del parto, presión sobre el recto. Órganos sexuales. Aumento de la secreción vaginal, sensación de plenitud en la vulva. Poco antes del comienzo del parto suelen disminuir algo los movimientos fetales, lo cual nota claramente la embarazada y lo explica si se le pregunta.
“Todos estos síntomas preliminares no son absolutamente seguros. El más seguro es el descenso del abdomen. Por eso el tocólogo experimentado se atiene a lo que palpa, ve y oye, es decir al resultado de la exploración, a la fecha del descenso del abdomen y a la determinación de la fecha después de la última mens-truación regular.” W. Pschyrembel, Obstetricia Práctica, Barcelona, Ed. Labor, 1978, págs. 48-49.